  Case 3:20-cv-01009-JM-BLM Document 60 Filed 09/21/21 PageID.1646 Page 1 of 2




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


U.S. Specialty Insurance Company, a
Texas corporation                             Plaintiff,   Civil Action No. 20-cv-01009-JM-BLM



                                      V.
Hard Rock Tile & Stone, a Sole                               JUDGMENT IN A CIVIL CASE
Proprietorship; Does 1-100; Primestate     Defendants.
Insurance Agency, Inc., dba Western
United Commercial Services
                                           See Attached

Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Judgment is entered in favor of U.S. Specialty Insurance Company on rescission cause of action.




Date:          9/21/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ S. Tweedle
                                                                                   S. Tweedle, Deputy
      Case 3:20-cv-01009-JM-BLM Document 60 Filed 09/21/21 PageID.1647 Page 2 of 2

                         United States District Court
                               SOUTHERN DISTRICT OF CALIFORNIA

                                           (ATTACHMENT)

                                                                Civil Action No. 20-cv-01009-JM-BLM


Hard Rock Tile & Stone, a Sole Proprietorship
                           Counter-Claimant

v.

U.S. Specialty Insurance Company, a Texas corporation
                           Counter-Defendant



Hard Rock Tile & Stone, a Sole Proprietorship
                           Third-Party Plaintiff

v.

Primestate Insurance Agency, dba Western United Commercial Insurance Services
                           Third-Party Defendant


Primestate Insurance Agency, Inc., dba Western United Commercial Services;
Primestate Insurance Agency, dba Western United Commercial Insurance Services
                            Counter-Claimants

v.

U.S. Specialty Insurance Company, a Texas corporation
                            Counter-Defendant
